Citation Nr: 1711024	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1964 to March 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held via video conference in March 2014.  A transcript of the hearing has been associated with the claims file.

This matter has come before the Board on several occasions.  Most recently in May 2016, the Board remanded the case in order to obtain all available VA medical records since August 2011 from the VA medical facility in Minneapolis, Minnesota.  The requested development was completed, and appellate adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted in the prior remands, the April 2008 rating decision denied the Veteran entitlement to anxiety, depression, and PTSD as separate issues.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to recharacterize the Veteran's claims as one for an acquired psychiatric disability, to include anxiety, depression, and PTSD. 


FINDING OF FACT

The evidence demonstrates that the Veteran does not have an acquired psychiatric disability, to include anxiety, depression, or PTSD, that is etiologically related to military service.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD, have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's duty to notify and assist. 

The VA's duty to notify was satisfied by a letter dated November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  This matter has been remanded several times to obtain all outstanding relevant evidence.  The Veteran's service treatment records, private medical records, and VA medical records have been obtained, to the extent possible.  In June 2014, the Veteran was asked to provide a release so VA could request his private treatment records; he did not do so.  The Board finds that the record is complete and appellate adjudication may proceed.  

Further, the Board notes that the VA examination conducted in July 2014 was thorough and adequate.  The examiner's findings were based on an in-person psychological evaluation, during which the Veteran's social, marital, and family history was acquired, as well as review of the Veteran's VA claims file and VA e-folder.  The Board finds that the VA examiner's report was comprehensive and provided sufficient detail to allow the Board to make a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board hearing, the undersigned VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in-service stressor or stressors occurred.  38 C.F.R. § 3.304(f) (2016).  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).
In addition, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time following service, including psychoses.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, the Veteran's claimed psychiatric disorders, to include anxiety, depression, and PTSD, are not psychoses.  See 38 C.F.R. § 3.384  (defining "psychoses" for purposes of Part 3 of the VA regulations).  As such, the claimed psychiatric disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

The Veteran contends that he has PTSD as a result of numerous events that occurred while serving in combat in the Republic of Vietnam and that these events caused him to be in constant fear for his life.  The Board does not reach the veracity of these claimed events/stressors, as the evidence discussed in depth below demonstrates that the Veteran has not experienced an acquired psychiatric disability, to include anxiety, depression, and PTSD, associated with his military service.  Having failed to satisfy the threshold requirement for entitlement to service connection, the Veteran's claim cannot succeed.  The Board is not suggesting the Veteran's claimed events/stressors did not occur, but merely notes that their occurrence has no bearing on the adjudication of this appeal.  The Board now turns to the evidence of record.

The Veteran's service treatment records are completely silent regarding complaints of an acquired psychiatric disability.  The Veteran's March 1964 entrance examination notes a normal psychiatric clinical evaluation.  Similarly, the Veteran's March 1966 separation examination is silent regarding any symptoms or complaints of psychiatric illness.  He does not allege he received any psychiatric treatment during service.

In June 2009, a private clinician provided an independent psychosocial evaluation to determine the Veteran's psychological status.  The clinician performed a mental status exam, recorded the Veteran's subjective medical, military, and post-military social history, conducted objective psychological testing, and rendered a DSM-IV diagnosis.  Mental status examination results were normal.  The Veteran had adequate hygiene; his manner was cooperative and polite; his volume, tone of voice, and rate of speech were consistent with his mood; he was oriented to time, place, and situation; his range of affect appeared intact; and his motor activity was normal.  The Veteran's results on the MMPI-II regarding PTSD were in the normal range.  Individuals with similar results were noted to have a balanced self-appraisal with adequate coping resources, and a typical level of effectiveness in daily functioning.  Irritability may have been present, but overt anxiety and depression was unlikely.  Despite these objective results, and based exclusively upon the Veteran's reported history of unverified stressors, the clinician diagnosed the Veteran with chronic PTSD, secondary to combat trauma, and assigned a global assessment of functioning score of 46, which correlates to serious impairment in social, occupational, or school functioning.

In July 2014, the Veteran was afforded a VA psychological examination.  Prior to conducting an in-person examination, the VA examiner reviewed the Veteran's complete claims file, including the June 2009 private evaluation.  The VA examiner charted the Veteran's medical, military, and post-military social history and conducted objective psychological testing.  Mental status examination results revealed that the Veteran was alert and oriented; his grooming and dress were appropriate; he exhibited good social skills; his affect was appropriate; he reported good self-esteem; and he denied symptoms suggestive of anxiety and depression.  The examiner charted that the Veteran had limited insight and was a poor historian.  The Veteran exhibited difficulty responding directly to questions and his answers were generally tangential in character.  The examiner commented:

[H]is responses at times were confusing as he spoke in a broad, generalized manner.  For example, he had significant difficulty describing specific stressor events but rather spoke about what he saw generally.  When he tried to describe a more specific example, he appeared to leave out connecting information to explain how the sequence of events fit together.

The VA examiner administered the MMPI2-RF psychometric test, and despite somewhat inconsistent responses, the Veteran's profile remained interpretable.  Individuals with similar profiles described themselves as generally comfortable, but reported an unusual number of somatic complaints.  Scales sensitive to anxiety and depression were within normal limits.  Validity scores were above the cutoff for PTSD and below the mean for a diagnosed PTSD group.  Based on the totality of his findings, as well as his psychological training and expertise, the VA examiner concluded that the Veteran did not meet the full criteria for any mental health disorder under the DSM-5. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, it is exclusively within the purview of the Board to determine which of these competing evaluations is entitled to greater evidentiary weight.  For reasons stated below, the Board is persuaded by the reasoning and explanation of the VA examiner, who concluded that the Veteran does not have a current acquired psychiatric disability.

At the onset, the Board recognizes that when an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303, 310-311 (2013).  In the case at bar, the Board finds the July 2014 VA examiner's opinion to be highly probative.  Indeed, the July 2014 VA examiner acknowledged the June 2009 evaluation, commenting: 

[The Veteran] was evaluated once in 2009 at ASC and diagnosed with PTSD.  However, the report does not report frequency and severity of symptoms that would substantiate a diagnosis.  It is also noteworthy that the veteran's testing at that time was reported as indicating mild depression and a general absence of depression or anxiety on the MMPI-2.

The VA examiner pointed out that the Veteran's scores on the PK (Keane) and PS (Schlenger) were within the normal range for PTSD.  The VA examiner also charted that the Veteran has no history of mental health treatment and that VA treatment records from 2008 to 2014 consistently showed that the Veteran screened negative for PTSD and depression.  A review of the claims file substantiates the VA examiner's observation that the Veteran has never sought treatment for mental health complaints and has been routinely screened negative for PTSD and depression during the course of his VA treatment.  Moreover, the Veteran's lay statements of record are more in line with the VA examiner's observations of generalities than the specific, detailed subjective reports documented by the private clinician.

Based on these rationales, the Board concludes that the June 2009 private psychosocial evaluation is not probative and is not entitled to evidentiary weight in this determination.  On the contrary, the Board gives significant consideration and evidentiary weight to the well-reasoned conclusions included in the VA examiner's July 2014 report.  The Board is further persuaded by the VA examiner's conclusions obtained following the psychological testing performed on the Veteran.  The VA examiner noted that the Veteran denied symptoms of anxiety, depression, or PTSD, and that his reports of nightmares and avoidance behavior did not cause any impairment to his functioning.  The VA examiner concluded the Veteran was not experiencing any mental health disorders and stated, in relevant part: 

Current test results on the MMPI2-RF found that [the Veteran] was not reporting emotional distress and scales sensitive to depression and anxiety were within normal limits.  His Criterion A stressors were somewhat difficult to evaluate due to his poor reporting, but even if given the benefit of the doubt that they meet Criterion A, he did not report supporting symptoms of PTSD on the CAPS [Clinician Administered PTSD Scale].  The most significant finding was for unpleasant dreams and avoidance of thoughts that both minimally met criteria for each item in terms of severity.  Other symptoms of PTSD were either denied or reported with relatively insignificant frequency and/or severity.  

The Board places significant evidentiary weight on the VA examiner's test results and ultimate conclusions.  In further support thereof, the Board observes that the only medical evidence of record depicting the Veteran's mental health status is the June 2009 and July 2014 psychological evaluations.  The record is otherwise devoid of any medical evidence indicating the Veteran has ever undergone treatment for mental health complaints.  With the above considerations in mind, the evidence preponderates against a finding that the Veteran has experienced a current acquired psychiatric disability during the appeals period.

Next, the Board turns to the probative value of the lay statements offered by the Veteran and his friend and the impact of these statements on the Veteran's claim.  The record contains several lay statements from the Veteran primarily addressing his alleged military stressors.  The Board is not doubting his personal observations and experiences during service; however, he lacks the requisite training and experience to state that these stressors correlate to any underlying acquired psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

Similarly, regarding the Veteran's February 2012 buddy statement, the Veteran's friend is competent to relay his personal observations of the Veteran's symptoms; however he lacks the requisite medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's statements of record  as well has his friend's February 2012 buddy statement are of little probative value in establishing service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD.

Thus, the Board is left without competent evidence linking a current acquired psychiatric disorder to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


